Title: From Thomas Jefferson to John Condit, 14 April 1804
From: Jefferson, Thomas
To: Condit, John


          
            Sir
            Monticello Apr. 14. 04
          
          Being here for about a fortnight longer, I recieved at this place yesterday your favor of the 2d. inst. and immediately wrote to Washington to have the cyder recieved & bottled. you have not mentioned the price. be so good as to do it, & the money shall be immediately remitted, with many thanks for your kind attention to this matter.
          I have just recieved information that Capt. Preble has taken a Tripolitan vessel with 70. men, and hope when the 4. frigates ordered there as a reinforcement shall get to the place, they will render us a good account of our captives. Accept my respectful salutations & esteem.
          
            Th: Jefferson
          
        